 In the Matter of ARMOUR & COMPANYandINTERNATIONAL BROTHER-HOOD OF TEAMSTERS, CHAD FEURS, WAREHOUSEMEN AND HELPERS OFAMERICA, LOCAL 47, AFFILIATED WITH THE AMERICAN FEDERATION OFLABORCase No. 16-R-734.-Decided November.9,1914Mr. Carlisle CravensandMr. F. T. Denny,of Fort Worth, Tex.,for the Company.Mr. W. F. Derden,of Fort Worth, Tex., for the Union.Mr. Joseph W. Kulhis,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Local 47, affil-iated with the American Federation of Labor, herein called the Union,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Armour & Company, Fort Worth,Texas, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeH. Carne Russell, Trial Examiner. Said hearing was held at FortWorth, Texas, on October 11, 1943.The Company and the Unionappeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYArmour & Company is a Maine corporation engaged in the oper-ation of a packing plant at Fort Worth, Texas.During the calendar6-month period of 1943, the Company received at its Fort Worth53 N. L.R. B., No. 92.519 520,DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant approximately 48,592 tons of raw materials and supplies ofwhich tonnage approximately 19 percent originated in States otherthan Texas.During the same period the Company made shipmentsapproximating 69,316 tons of meats and otheranimalproducts ofwhich tonnage 48.7 percent was shipped to points outside the Stateof Texas.Only the Company's plant at Fort Worth, Texas, is in-volved in this proceeding.The Company admits that it is engagedin commerce within the meaning of the National Labor RelationsAct.H. THE ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Local No. 47, is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about August 31, 1943, the Union requested the Company torecognize it as the exclusive bargaining representativeof its em-ployees within an alleged appropriate unit.The Company refusesto accord the Union such recognitionunlessand until the Union iscertified by the Board.A statement of the Trial Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees within the unit hereinafter found tobe appropriate,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section2 (6) and(7) of the Act.Iv.THE APPROPRIATE UNITThe Union seeks a unit composed of all truck drivers of the Com-pany's Fort Worth plant engaged in the Company's Country Trucking,Division, exclusive of supervisors and clerical employees 2The Com-pany takes no position with respect thereto. 'The truck drivers are regularly engaged in country trucking oper-ations which carry them to other States and may keep them fromtheir home station for a period of several days; and are governedby certain provisions of the Interstate Commerce Commission.1The statement of the Trial Examiner shows that the Union submitted 23 membershipcards,19 of which bear the apparently genuine signatures of persons whose names appearon the October 10, 1943, pay roll of the Company,which contains the names of 32 personswithin the alleged appropriate unit.In addition to truck drivers,the Company employs in its Country Trucking Division,checkers,storers, washers,Icers, assemblers,and dock men. ARMOUR & COMPANY521There is no distance limitation to their routes and they are paid onthe basis of mileage consumed in the-performance of their' duties.Although they receive their instructions from Assistant ManagerHenry, they are the only group of employees in the division directlyresponsible to Traffic Manager McConnell.We are of the opinionthat the truck drivers comprise an appropriate unit.3Wholesale Truck Drivers:The Union seeks to exclude these em-ployees from the unit.While these employees are retained in thecapacity of drivers by the Company's Country Trucking Division,the record reveals that they are distinguishable from the country truck-ing drivers mentioned above, in that their operations are limited tocity delivery or inter-city operations between Fort Worth and Dallas,Texas, and accordingly are not governed by any provision of Inter-stateCommerce Commission. In addition, they are further dis-tinguishable by the fact that they are paid on an hourly basis, and areunder the separate supervision of F. E. Deen, Manager of the Whole-saleMarket Delivery.Under these circumstances, we do not believethat they should be in a unit together with drivers engaged in countrytrucking operations, and accordingly, we shall exclude them.Chauffeurs:The Union also seeks to exclude these employees fromthe unit.The record shows that some employees classified by theCompany as chauffeurs spend the majority of their time as storers,washers, and icers, and are considered merely as extra drivers and arenot regularly used as such.They are paid on an hourly basis. Inview of the fact that they are not regularly employed as drivers, andthat their method of payment differs from that of the country truckingdrivers, we shall exclude them.We find that all truck drivers engaged in the Country TruckingDivision of the Company's Fort Worth, Texas, plant, excludingwholesale truck drivers, extra chauffeurs, clerical employees, and allsupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.=Matter of Cudahy Packing Company, 4 N.L. R.B. 39;Matter of Armour t Company,7 N. L. R.B. 710;Matter of Inland Steel Company,9 N. L. R.B. 783.Matter of CenturyBiscuit Company, 9N. L. R. B.1257;Matter of Armour ct Company,10 N. L.R. B. 912;Matter of Seymour Packing Company,12 N. L.R. B. 1098;Matter of Moulton LadderManufacturing Company,27 N. L.R. B. 40;Matter of Fairmont Creamery Company,42 N. L.R. B. 1041;Matter of United States Cartridge Company,45 N. L. R. B. 1043;Matterof The Sherwin-Williams Defense Corporation,46 N. L.R. B., 325;Matter ofDouglasAircraft Company,Inc.,51 N.L. R. B. 140. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE DETERMINATION OF' REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of -the Direction ofElection herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF, ELECTIONBy virtue of and pursuant to the power vested in the'National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Armour & Com-pany, Fort Worth, Texas, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Sixteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sec-tions 10 and 11, of said- Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave since quit or teen discharged for cause and have not been rehiredor reinstated prior to the date of the election,'to determine whetheror not they desire to be represented by International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, Local47, affiliated with the American Federation of Labor, for the purposesof collective bargaining.'